DETAILED ACTION
This office action is in response to the amendments to the claims filed on 28 September 2021.  Claims 1 – 23 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The previously made 112 rejections are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 15 – 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Conti (WIPO document WO 9012962 A1 provided in Applicant’s IDS filed 05/06/2021) in view of Peters (PG Pub US 20120065457 A1).

In Re Claim 1, Conti discloses A displacement pump (Figure 2) for pumping a fluid (Page 6, Line 9), the pump comprising: a pump body comprising a central portion (18), a first end wall (25; Page 9, Line 19; note that the specification lists “25” as a different element from “26” but Figure 2 shows two labels “26” – one of which should have been “25”) having a first central aperture, and a second end wall (26; Page 9, Line 19; Figure 2) having a second central aperture (Page 9, Line 5 and Figure 2), the central portion (18) defining a motor housing (Page 8, Lines 29 – 30 and Figure 2); an upstream inlet manifold (114); a downstream outlet manifold (116) (Page 7, Lines 10 – 15 and Figure 2); a first diaphragm (1) configured to flex to displace the fluid through a first process fluid chamber (11) to the downstream outlet manifold (116), the first process fluid chamber (11) receiving the fluid from the upstream inlet manifold (114) (Page 7, Lines 10 – 15 and Figure 2); a first fluid cover (left side of 106) which defines part of the first process fluid chamber (11), the first diaphragm (1) captured between the first fluid cover (left side of 106) and the pump body (Page 8, Lines 1 – 7); a second diaphragm (2) configured to flex to displace the fluid through a second process fluid chamber (10) to the downstream outlet manifold (116), the second process fluid chamber (10) receiving the fluid from the upstream inlet manifold (114), wherein fluid output from the first process fluid chamber (11) and the second process fluid chamber (10) are combined in the downstream outlet manifold (116) (Page 7, Lines 10 – 15 and 
However, Conti does not disclose a plurality of rolling elements.
Nevertheless, Peters discloses a displacement pump (Figure 3) having a plurality of rolling elements (ball bearings in paragraph [0048]) arrayed around the screw shaft 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the nut of Conti to incorporate a plurality of rolling elements as taught by Peters for the purpose of reducing friction between the screw shaft and the cooperating drive nut.

In Re Claim 2, Conti and Peters disclose all the limitations of Claim 1, although Conti does not disclose rolling elements, however, Peters discloses that the drive nut (32, Figure 2) includes inner threading that rotates with the rotor (24, 32; Figure 2) (paragraph [0048]); and the screw shaft (36, Figure 2) includes outer threading (paragraph [0048]); each rolling element of the plurality of rolling elements (ball bearing in paragraph [0048]) is configured to interface with both of the inner threading and the outer threading (Figure 2 or 3; paragraph [0048]); and the inner threading does not contact the outer threading (because they are separated by the plurality of bearing balls disclosed in paragraph [0048] and Figure 2 or 3) (Figures 1 and 3; paragraph [0048]). 

In Re Claim 3, Conti and Peters disclose all the limitations of Claim 1, although Conti does not disclose rolling elements, however, Peters discloses the screw shaft (36, Figure 2) extends within each of the rotor (24, 32; Figure 2) and the stator (25, paragraph [0047] and Figure 2 and 3); the screw shaft (36, Figure 2), the plurality of rolling elements (ball bearings in paragraph [0048]), and the rotor (24, 32; Figure 2) are coaxially aligned along the pump axis (central axis of screw shaft 36 depicted in Figures 2 and 3); and the screw shaft (36, Figure 2), the plurality of rolling elements (ball bearings in paragraph [0048]), and the rotor (24, 32; Figure 2) are arranged directly radially outward from the pump axis in the order; the screw shaft (36, Figure 2), then the plurality of rolling elements (ball bearings in paragraph [0048]), and then the rotor (24, 32; Figure 2) (Figure 2 or 3).

In Re Claim 4, Conti and Peters disclose all the limitations of Claim 1, and Conti further discloses that the rotor (21, 20) turns in a first rotational direction to drive the screw shaft (3) linearly along the pump axis (120) in a first direction to simultaneously move the first diaphragm (1) through a pumping stroke and the second diaphragm (2) through a suction stroke (when the screw shaft travels to the left), and the rotor (21, 20) turns in a second rotational direction to drive the screw shaft (3) linearly along the pump axis (120) in a second direction to simultaneously move the first diaphragm (1) through a suction stroke and the second diaphragm (2) through a pumping stroke (when the screw shaft travels to the right) (Page 8, Lines 9 – 16 and Figure 2).

In Re Claim 5, Conti and Peters disclose all the limitations of Claim 1, although Conti does not disclose rolling elements, however, Peters discloses the plurality of rolling elements (ball bearings in paragraph [0048]) are arranged in an elongate annular array (Figures 2 and 3 show circular cross section of the pathway between the screw and the nut that the balls traverse, since the threads of the screw and nut are annular – the balls must be arranged in an annular array), the annular array of the rolling elements (ball bearings in paragraph [0048]) disposed coaxially with the first diaphragm (88 or 90) (paragraph [0048 and Figures 2 and 3).

In Re Claim 6, Conti and Peters disclose all the limitations of Claim 1, and Conti further discloses that the first diaphragm (1) includes a diaphragm plate (7) connected to the screw shaft (3) and a flexible membrane extending radially outward relative to the diaphragm plate (7) (Page 7, Lines 21 – 25 and Figure 2).

In Re Claim 7, Conti and Peters disclose all the limitations of Claim 1, and Conti further discloses that the rotor (21, 20) is supported by a first bearing (23, 24, 33) and a second bearing (similar to 23, 24, 27 there are two sets shown in Figure 2, one on either side of the rotor); the first bearing (23, 24, 27) is capable of supporting both axial and radial forces (27 supports axial forces, 24 is a textbook roller bearing which supports radial forces); and the second bearing (similar to 23, 24, 27 there are two sets shown in Figure 2, one on either side of the rotor) is capable of supporting both axial and radial forces (27 supports axial forces, 24 is a textbook roller bearing which supports radial forces) (Page 9, Lines 15 – 19 and 21 – 24; and Figure 2).

In Re Claim 15, Conti and Peters disclose all the limitations of Claim 7, and Conti further discloses that the first bearing (24) and the second bearing (on the right, similar to 24 on the left) interface (the word “interface” is being interpreted as a place/region where the bearing and drive nut meet/interact; the inner race of each bearing 24 is mounted on the drive nut 21 as shown in Figure 2 and on Page 9, Lines 3 - 5, therefore the contact surface between the inner bearing and the drive nut reads on an interface) with the drive nut (21) (Page 9, Lines 3 – 5 and Figure 2).


    PNG
    media_image1.png
    707
    777
    media_image1.png
    Greyscale

Annotated Figure 2 of Conti
In Re Claim 16, Conti discloses A displacement pump (Figure 2) for pumping a fluid (Page 6, Line 9), the pump comprising: an upstream inlet manifold (114); a downstream outlet manifold (116) (Page 7, Lines 10 – 15 and Figure 2); a first diaphragm (1) configured to flex to displace the fluid through a first process fluid chamber (11) to the downstream outlet manifold (116), the first process fluid chamber (11) receiving the fluid from the upstream inlet manifold (114); a second diaphragm (2) configured to flex to displace the fluid through a second process fluid chamber (10) to 
However, Conti does not disclose a plurality of rolling elements.
Nevertheless, Peters discloses a displacement pump (Figure 3) having a plurality of rolling elements (ball bearings in paragraph [0048]) arrayed around the screw shaft (36, Figure 2) and located directly between the first (88) and the second (90) diaphragms (Figure 3 and paragraph [0058]), the plurality of rolling elements (ball bearings in paragraph [0048]) engaging both of the drive nut (32, Figure 2) and the screw shaft (36, Figure 2) and configured to transmit rotational motion from the drive nut (32, Figure 2) to the screw shaft (36, Figure 2) while the plurality of rolling elements (ball bearings in paragraph [0048]) roll around the screw shaft (36, Figure 2) to cause the screw shaft (36, Figure 2) to linearly translate along the pump axis (paragraphs [0048] and [0050]; Figures 2 and 3); the rotor (24, 32; Figure 2) axially overlapping the screw shaft (36, Figure 2) and the plurality of rolling elements (paragraph [0048] and Figure 2);

    PNG
    media_image2.png
    580
    685
    media_image2.png
    Greyscale

Annotated Figure 3 of Peters
the first bearing (see annotated figure 3 above) and second bearing (see annotated figure 3 above) located radially inward of the air gap (see annotated figure 3 above) and radially outward of the plurality of rolling elements (see annotated figure 3 above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the nut of Conti to incorporate a plurality of rolling elements as taught by Peters for the purpose of reducing friction between the screw shaft and the cooperating drive nut.

In Re Claim 17, Conti and Peters disclose all the limitations of Claim 1, and Conti further discloses that the stator (19A, 19) is configured to drive the rotor (21, 20) in both a first rotational direction and a second rotational direction opposite the first rotational direction to drive reciprocation of the screw shaft (3) (Page 10, Lines 16 – 17 and Figure 2).

In Re Claim 18, Conti and Peters disclose all the limitations of Claim 1, although Conti does not disclose that the drive nut does not directly contact the screw shaft, however, Peters discloses that the drive nut (32, Figure 2) does not directly contact the screw shaft (36, Figure 2) due to the presence of intermediate ball bearings (paragraph [0048] and Figures 2 and 3).

In Re Claim 19, Conti and Peters disclose all the limitations of Claim 1, and Conti further discloses that the screw shaft (3) is prevented from being rotated by a rotational output of the electric motor (19A, 19, 20) by being rotationally fixed (by retaining nut 5) with respect to the first diaphragm (1) (Page 7, Lines 20 – 25; and Figure 2).

In Re Claim 22, Conti and Peters disclose all the limitations of Claim 1, and Conti further discloses that both of the first end wall (25) and the second end wall (26) comprises an end cap (9) (Page 12, Lines 1 – 3; and Figure 2).

In Re Claim 23, Conti and Peters disclose all the limitations of Claim 1, and Conti further discloses that the screw shaft (3) comprises a section having external threading (Page 10, Lines 1 – 2; and Figure 2).


Claims 8 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Conti (WIPO document WO 9012962 A1 provided in Applicant’s IDS filed 05/06/2021) in view of Peters (PG Pub US 20120065457 A1) and further in view of Phillips (US Patent 1,926,403 A).

In Re Claims 8 and 9, Conti and Peters disclose all the limitations of Claim 7, however, they does not disclose that the array of rollers is oriented at an angle.
Nevertheless, Figure 1 of Phillips discloses that the first bearing (B3) and the second bearing (B2) includes an array of rollers (B4), each roller orientated along an axis of the roller (B4) at an angle such that the axis of the roller is neither parallel nor orthogonal to the pump axis (the rollers are tapered, therefore their axis is inclined to the central axis of “A”, and are therefore neither parallel or orthogonal). The first (B3) and second (B2) bearings are tapered roller bearings (Page 1, Column 2, Line 71).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate tapered roller bearings as taught by Phillips as the bearings of Conti / Peters because tapered roller bearings are capable of supporting both axial and radial forces.

In Re Claim 10, Conti and Peters disclose all the limitations of Claim 7, although Conti discloses that the bearings (24) are mounted to the stator housing (18 via the end walls) (Page 9, Lines 4 – 5), however, Conti and Peters do not disclose a locking nut.
Nevertheless, Figure 1 of Phillips discloses a first bearing (B3) and a second bearing (B2) mounted to a stator housing (B1), and a locking nut (B5) connected to a stator housing (B1), the locking nut (B5) preloading the first bearing (B3) and the second bearing (B2) (Page 1, Column 2, Lines 71 — 81).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the locking nut as taught by Phillips into the section of the stator housing that supports the first bearing and second bearing of Conti / Peters for the purpose of maintaining a desired pressure to hold the bearings in proper working relation.

    PNG
    media_image3.png
    371
    604
    media_image3.png
    Greyscale

Annotated Figure 1 of Phillips
In Re Claim 11, Conti, Peters and Phillips discloses all the limitations of Claim


In Re Claim 12, Conti, Peters and Phillips discloses all the limitations of Claim
10, although Conti and Peters do not disclose a locking nut, however, Phillips discloses the locking nut (B5) is connected to the stator housing (B1) by a threaded interface (Page 1, Column 2, Lines 73 — 74).

In Re Claim 13, Conti, Peters and Phillips discloses all the limitations of Claim
10, although Conti and Peters do not disclose a locking nut, however, as shown in Figure 1, Phillips depicts that the locking nut (B5) supports a grease cap (BQ) of the first bearing (B3) (the structure of BY is similar to grease seal ring B7 described on Page 1, Column 2, Lines 80 — 83; see Page 1, Column 2, Lines 87 — 89; a grease seal ring reads on a grease cap as claimed).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Conti (WIPO document WO 9012962 A1 provided in Applicant’s IDS filed 05/06/2021) in view of Peters (PG Pub US 20120065457 A1) and further in view of Kawasaki (PG Pub US 20020153794 A1).
In Re Claim 14, Conti and Peters disclose all the limitations of Claim 7, although Conti discloses an annular array of magnets (20) and bearings (24), however, Conti and Peters do not disclose that at least part of the bearings are radially within the annular array of magnets.
Nevertheless, the Figure 4 embodiment of Kawasaki discloses a first bearing (30a is a tapered roller bearing and can therefore withstand axial and radial forces), a second bearing (30b is a tapered roller bearing and can therefore withstand axial and radial forces) that support a hollow rotating member (11) onto a stator housing (40). As claimed, at least part of each of the first bearing (80a) and the second bearing (30b) are radially within (as depicted) an annular array of magnets (13, paragraph [0102]) supported by the rotor (12) (paragraph [0122]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the rotor of Conti / Peters such that at least part of each of the first bearing and the second bearing are radially within an annular array of magnets supported by the rotor as taught by Kawasaki for the purpose of reducing the axial dimension of the rotor thereby reducing vibration (paragraph [0123] of Kawasaki).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Conti (WIPO document WO 9012962 A1 provided in Applicant’s IDS filed 05/06/2021) in view of Peters (PG Pub US 20120065457 A1) and further in view of Wilke (US Patent 4,366,723 A).
In Re Claim 20, Conti and Peters disclose all the limitations of Claim 1, however, they do not disclose a lubricant pathway extending axially through the screw shaft body.
Nevertheless, Wilke discloses a drive nut (1) and a screw shaft (2, 12), wherein the screw shaft (2, 12) includes: a screw body (every object must have a body); and a lubricant pathway (22) extending axially through the screw body (2) and further having an outlet (11) radially (11 extends perpendicular to 22, therefore it extends in a radial direction) within the rotor (implied drive for the nut 1), the lubricant pathway (22) configured to provide lubricant (Column 3, Line 20) to a space (23) radially between the screw shaft (2, 12) and the drive nut (1) to lubricate the screw shaft (2, 12) and the drive nut (1) (Column 3, Lines 22 — 24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the screw shaft of Conti / Peters to incorporate a lubricant pathway extending axially through the screw body with an outlet extending radially as taught by Wilke because the pathway provides a passage to lubricate the screw - nut interface.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Conti (WIPO document WO 9012962 A1 provided in Applicant’s IDS filed 05/06/2021) in view of Sakaguchi (PG Pub US 20140260746 A1).
In Re Claim 21, Conti discloses A pump (Figure 2) for pumping a fluid (Page 6, Line 9), the pump comprising: an upstream inlet manifold (114); a downstream outlet manifold (116) (Page 7, Lines 10 – 15 and Figure 2); a first diaphragm (1) configured to 
However, Conti does not disclose that the nut has an internal ball return and a plurality of rolling elements.
Nevertheless, Sakaguchi discloses and an electric motor (3) which drives a rotor (9) configured to rotate coaxial with the pump axis (“X”) (paragraphs [0041]-[0043] and Figure 1), the rotor (9) is integral with a drive nut (10, 12), the rotor (9) axially overlapping the screw shaft (22) and the plurality of rolling elements (24) (paragraph [0044] and Figure 1), the drive nut (10, 12) comprising a body and an internal ball return 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the nut of Conti to incorporate a plurality of rolling elements and an internal ball return as taught by Sakaguchi for the purpose of reducing friction between the screw shaft and the cooperating drive nut.

Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection presented in this office action.

Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Himmelmann (PG Pub US 20110138949 A1) discloses a plurality of rolling elements in the form of ball bearings (26, see paragraph [0014]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.G.K/Examiner, Art Unit 3746   
                                                                                                                                                                                                     /BRYAN M LETTMAN/Primary Examiner, Art Unit 3746